     Case 3:19-cv-01962-H-MDD Document 1 Filed 10/09/19 PageID.1 Page 1 of 9


     Joshua B. Swigart (SBN 225557)
1
     Josh@SwigartLawGroup.com
2    SWIGART LAW GROUP, APC
     2221 Camino del Rio S, Ste 308
3
     San Diego, CA 92108
4    P: 866-219-3343
     F: 866-219-8344
5
6    Attorneys for Plaintiff
     Raeanon Hartigan
7
8
                              UNITED STATES DISTRICT COURT
9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
11
                                            )
12                                          )                '19CV1962 H MDD
                                                   Case No.: _____________________
      RAEANON HARTIGAN,                     )
13    individually and on behalf of others, )      CLASS ACTION
14                                          )
                     Plaintiff,             )      COMPLAINT FOR DAMAGES AND
15    v.                                    )      INJUNCTIVE RELIEF PURSUANT
16                                          )      TO THE TELEPHONE CONSUMER
17                                          )      PROTECTION ACT, 47 U.S.C. § 227,
      CHARTER COMMUNICATIONS, )                    ET SEQ.
18    INC. dba SPECTRUM,                    )
19                                          )
                         Defendant.         )
20
21
22
23
24
25
26
27
28

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF   1
     Case 3:19-cv-01962-H-MDD Document 1 Filed 10/09/19 PageID.2 Page 2 of 9



1                                              INTRODUCTION
2    1.    Raeanon Hartigan (“Plaintiff”) brings this Class Action Complaint for
3          damages, injunctive relief, and any other available legal or equitable remedies,
4          resulting from the illegal actions of Charter Communications, Inc. dba
5          Spectrum (“Defendant”), in negligently, and/or willfully contacting Plaintiff
6          and class members for marketing purposes on their cellular telephones, in
7          violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.,
8          (“TCPA”), thereby invading their privacy. Plaintiff alleges as follows upon
9          personal knowledge as to her own acts and experiences, and, as to all other
10         matters, upon information and belief, including investigation conducted by her
11         attorneys.
12                                    JURISDICTION AND VENUE
13   2.    This Court has federal question jurisdiction because this case arises out of
14         violation of federal law. 47 U.S.C. §227(b).
15   3.    Venue is proper in the United States District Court for the Southern District of
16         California pursuant to 18 U.S.C. § 1391(b) because the events giving rise to
17         Plaintiff’s causes of action against Defendant occurred within the State of
18         California and the County of San Diego, within this judicial district.
19                                                 PARTIES
20   4.    Plaintiff is, and at all times mentioned herein was, a citizen and resident of the
21         State of California. Plaintiff is, and at all times mentioned herein was, a
22         “person” as defined by 47 U.S.C. § 153 (39).
23   5.    Plaintiff is informed and believes, and thereon alleges, that Defendant is, and
24         at all times mentioned herein was, a Delaware corporation with its principal
25         place of business it Connecticut.
26   6.    Plaintiff is informed and believes, and thereon alleges, that Defendant is, and
27         at all times mentioned herein was, a “person,” as defined by 47 U.S.C. § 153
28         (39).

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF    2
     Case 3:19-cv-01962-H-MDD Document 1 Filed 10/09/19 PageID.3 Page 3 of 9



1    7.    Defendant provides telecommunication services and products, along with mass
2          media and advertises those products through the use of telephone calls.
3                                           FACTUAL ALLEGATIONS
4    8.    At all times relevant Defendant conducted business in the State of California
5          and in the County of San Diego, within this judicial district, specifically by
6          locating Plaintiff’s cellular telephone number, placing automated telephone
7          calls to Plaintiff’s cellular telephone, which were directed into the State of
8          California.
9    9.    At no time did Plaintiff provide her current cellular telephone number to
10         Defendant through any medium.
11   10. At no time did Plaintiff enter into a business relationship with Defendant.
12   11. On or about August 26th, 2019, Defendant called Plaintiff on her cellular
13         telephone. from the number 619-616-7716.
14   12. When Plaintiff answered the telephone there was a long delay and initially no
15         other live person (other than Plaintiff) was on the telephone. Plaintiff had to
16         say “hello” several times before the call connected.
17   13. During the course of the ensuing conversation, Plaintiff confirmed it was
18         “Spectrum” that had called her. Plaintiff asked how they obtained her number
19         and the agent implied it was from an outbound dial list and asked plaintiff if
20         she lived in a zip code that was not hers.
21   14. Plaintiff asked why Spectrum had called her and the agent said it was an
22         automated call to offer new services in here area.
23   15. Plaintiff asked Defendant for a call back number and the agent provided the
24         number 800-892-2253 which has been confirmed to belong to Defendant.
25   16. The call from Defendant to Plaintiff was placed via an “automatic telephone
26         dialing system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1)as prohibited
27         by 47 U.S.C. § 227(b)(1)(A).
28

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF   3
     Case 3:19-cv-01962-H-MDD Document 1 Filed 10/09/19 PageID.4 Page 4 of 9



1    17. Defendant called Plaintiff’s cellular telephone using an automatic telephone
2          dialing system in an effort to convince Plaintiff to contract for services offered
3          by Defendant. The calls placed by Defendant were marketing and/or
4          solicitation calls.
5    18. Plaintiff never provided Defendant prior written express consent to receive the
6          telephone call to Plaintiff’s cellular telephone.
7    19. Upon information and belief, the telephone dialing equipment used by
8          Defendant has the capacity to store or produce telephone numbers to be called,
9          using a random or sequential number generator.
10   20. Upon information and belief, this telephone dialing equipment also has the
11         capacity to dial telephone numbers stored in a database or as a list without
12         human intervention.
13   21. Through Defendant’s aforementioned conduct, Plaintiff suffered an invasion of
14         a legally protected interest in privacy, which is specifically addressed and
15         protected by the TCPA.
16   22. The invasion itself caused concrete harm to Plaintiff similar to trespass to real
17         property which has been illegal for hundreds of years with no actual damages
18         required for the harm.
19   23. Defendant’s calls forced Plaintiff and other similarly situated class members to
20         live without the utility of their cellular phones by occupying their cellular
21         telephone with one or more unwanted calls, causing a nuisance and lost time.
22   24. The telephone number Defendant called were assigned to a cellular telephone
23         service for which Plaintiff incurred a charge for cellular telephone service
24         pursuant to 47 U.S.C. § 227(b)(1).
25   25. The calls to Plaintiff were not for emergency purposes as defined by 47 U.S.C.
26         § 227(b)(1)(A)(i).
27   26. Defendant’s call to Plaintiff’s cellular telephone was unsolicited by Plaintiff
28         and was placed without Plaintiff’s prior express written consent or permission.

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF   4
     Case 3:19-cv-01962-H-MDD Document 1 Filed 10/09/19 PageID.5 Page 5 of 9



1                                   CLASS ACTION ALLEGATIONS
2    27. Plaintiff brings this action on behalf of herself and on behalf of and Class
3          Members of the proposed Class pursuant to Federal Rules of Civil Procedure
4          23(a) and (b)(3) and/or (b)(2).
5    28. Plaintiff proposes to represent the following Class consisting of and defined
6          as follows:
7
                     All persons within the United States who received any telephone
8
                     call(s) from Defendant or its agent(s) and/or employee(s), not for
9                    an emergency purpose, on said person’s cellular telephone, made
                     through the use of any automatic telephone dialing system or
10
                     artificial or prerecorded voice between August 26, 2015 and the
11                   date of the filing of this Complaint.
12
     29. Defendant and its employees or agents are excluded from the Class. Plaintiff
13
           does not know the number of members in the Class, but believes the Class
14
           members number in the several thousands, if not more. Thus, this matter should
15
           be certified as a Class action to assist in the expeditious litigation of this matter.
16
     30. Plaintiff and members of the Class were harmed by the acts of Defendant in at
17
           least the following ways: Defendant, either directly or through its agents,
18
           illegally contacted Plaintiff and the Class members by making calls to their
19
           cellular telephones with an automatic telephone dialing system for marketing
20
           purposes , thereby causing Plaintiff and the Class members to incur certain
21
           cellular telephone charges or reduce cellular telephone time for which Plaintiff
22
           and the Class members previously paid, and invading the privacy of said
23
           Plaintiff and the Class members. Plaintiff and the Class members were
24
           damaged thereby.
25
     31. This suit seeks only damages and injunctive relief for recovery of economic
26
           injury on behalf of the Class and it expressly is not intended to request any
27
           recovery for personal injury and claims related thereto. Plaintiff reserves the
28

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF   5
     Case 3:19-cv-01962-H-MDD Document 1 Filed 10/09/19 PageID.6 Page 6 of 9



1          right to expand the Class definition to seek recovery on behalf of additional
2          persons as warranted as facts are learned in further investigation and discovery.
3    32. The joinder of the Class members is impractical and the disposition of their
4          claims in the Class action will provide substantial benefits both to the parties
5          and to the court. The Class can be identified through Defendant’ records or
6          Defendant’ agents’ records.
7    33. There is a well-defined community of interest in the questions of law and fact
8          involved affecting the parties to be represented. The questions of law and fact
9          to the Class predominate over questions which may affect individual Class
10         members, including the following:
11                a. Whether, between August 26, 2015, and the present, Defendant or its
12                    agent(s) placed any marketing and artificial or prerecorded voice
13                    messages to the Class (other than a message made for emergency
14                    purposes or made with the prior express consent of the called party)
15                    using any automatic telephone dialing system to any telephone number
16                    assigned to a cellular telephone service;
17                b. Whether Plaintiff and the Class members were damaged thereby, and
18                    the extent of damages for such violation; and
19                c. Whether Defendant and its agents should be enjoined from engaging in
20                    such conduct in the future.
21   34. As a person that received at least one marketing call via an ATDS or an artificial
22         or prerecorded voice message to their cell phones without Plaintiff’s prior
23         express written consent, Plaintiff is asserting claims that are typical of the
24         Class. Plaintiff will fairly and adequately represent and protect the interests of
25         the Class in that Plaintiff has no interests antagonistic to any member of the
26         Class.
27   35. Plaintiff and the members of the Class have all suffered irreparable harm as a
28         result of the Defendant’ unlawful and wrongful conduct. Absent a class action,

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF    6
     Case 3:19-cv-01962-H-MDD Document 1 Filed 10/09/19 PageID.7 Page 7 of 9



1          the Class will continue to face the potential for irreparable harm. In addition,
2          these violations of law will be allowed to proceed without remedy and
3          Defendant will likely continue such illegal conduct. Because of the size of the
4          individual Class member’s claims, few, if any, Class members could afford to
5          seek legal redress for the wrongs complained of herein.
6    36. Plaintiff has retained counsel experienced in handling class action claims and
7          claims involving violations of the Telephone Consumer Protection Act.
8    37. A class action is a superior method for the fair and efficient adjudication of this
9          controversy. Class-wide damages are essential to induce Defendant to comply
10         with federal and California law. The interest of Class members in individually
11         controlling the prosecution of separate claims against Defendant is small
12         because the maximum statutory damages in an individual action for violation
13         of privacy are minimal. Management of these claims is likely to present
14         significantly fewer difficulties than those presented in many class claims.
15   38. Defendant has acted on grounds generally applicable to the Class, thereby
16         making appropriate final injunctive relief and corresponding declaratory relief
17         with respect to the Class as a whole.
18                                      FIRST CAUSE OF ACTION
19                               NEGLIGENT VIOLATIONS OF THE
20                      TELEPHONE CONSUMER PROTECTION ACT
21                                         47 U.S.C. § 227 ET SEQ.
22   39. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
23         as though fully stated herein.
24   40. Defendant’s call to Plaintiff’s cellular telephone without any prior express
25         consent constitutes negligent violation of the TCPA, including but not limited
26         to each and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
27   41. As a result of Defendant’s, and Defendant’s agents’, negligent violations of 47
28         U.S.C. § 227 et seq., Plaintiff and the Class are entitled to an award of $500.00

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF     7
     Case 3:19-cv-01962-H-MDD Document 1 Filed 10/09/19 PageID.8 Page 8 of 9



1          in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
2          227(b)(3)(B).
3    42. Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
4          such conduct in the future.
5
6                                     SECOND CAUSE OF ACTION
7                  KNOWING AND/OR WILLFUL VIOLATIONS OF THE
8                       TELEPHONE CONSUMER PROTECTION ACT
9                                            47 U.S.C. § 227 ET SEQ.
10   43. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
11         as though fully stated herein.
12   44. Defendant called Plaintiff’s cellular telephone without any business
13         relationship or contract.
14   45. Defendant’s actions constitute knowing and/or willful violation of the TCPA,
15         including, but not limited to, each and every one of the above-cited provisions
16         of 47 U.S.C. § 227 et seq.
17   46. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227
18         et seq., Plaintiff and each of the Class members are entitled to treble damages,
19         as provided by statute, up to $1,500.00, for each and every violation, pursuant
20         to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
21   47. Plaintiff and the Class members are also entitled to and seek injunctive relief
22         prohibiting such conduct in the future.
23
24                                         PRAYER FOR RELIEF
25   48. Wherefore, Plaintiff respectfully requests the Court to grant Plaintiff and the
26         Class members the following relief against Defendant:
27
28

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF      8
     Case 3:19-cv-01962-H-MDD Document 1 Filed 10/09/19 PageID.9 Page 9 of 9



1      FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATIONS OF THE
2                                     TCPA, 47 U.S.C. § 227 ET SEQ.
3        • As a result of Defendant’s and Defendant’s agents’ negligent violations of 47
4            U.S.C. § 227(b)(1), Plaintiff seeks for herself and each Class member $500.00
5            in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
6            227(b)(3)(B).
7        • Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief
8            prohibiting such conduct in the future.
9        • Any other relief the Court may deem just and proper.
10
11       SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL
12                  VIOLATIONS OF THE TCPA, 47 U.S.C. § 227 ET SEQ.
13       • As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. §
14           227(b)(1), Plaintiff seeks for herself and each Class member treble damages,
15           as provided by statute, up to $1,500.00 for each and every violation, pursuant
16           to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
17       • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
18           conduct in the future.
19
20                                                 TRIAL BY JURY
21   49. Pursuant to the seventh amendment to the Constitution of the United States of
22         America, Plaintiff is entitled to, and hereby demand, a trial by jury.
23
                                                       SWIGART LAW GROUP, APC
24
25   Date: October 9, 2019                             By: s/ Joshua B. Swigart
26                                                         Joshua B. Swigart, Esq.
                                                           Josh@SwigartLawGroup.com
27
                                                           Attorney for Plaintiff
28

     COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF        9
